DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed June 6, 2018.   Claims 1-20 are pending and an action on the merits is as follows.	

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 10 and 17 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 1 line 9: “the motor speed”
Claim 1 lines 18-19: “the safety signal status”
Claim 10 line 3: “the solid state switches”
Claim 17 line 3: “the output signals”
Appropriate correction is required.
Claims 2, 4, 18 and 19 are objected to because of the following informalities:    
Claim 2 includes the limitation “configured to monitor the safety input circuits and.”  This limitation should be changed to state “configured to monitor the safety input circuits.”  
Claims 4, 18 and 19 include the limitation “whereby one of both channels is connected to”.  This limitation should be changed to state “whereby one signal communication channel” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 15 and 16 include limitations pertaining to “the drive prevention circuit”.  However there is a lack of antecedent basis for “the drive prevention circuit” as the claims previously describe at least one drive prevention circuit.  It is unclear whether applicants intend to reference the at least one drive prevention circuit, or further limit the at least one drive prevention circuit to a single drive prevention circuit.  For examining 
Claim 10 is directed to the “drive device according to claim 1, wherein” and further includes limitations pertaining to “the brake safety input circuit” and “the brake drive”.  However there is a lack of antecedent basis for “the brake safety input circuit” and “the brake drive” as these elements were introduced in claim 5. It is unclear whether applicants intend claim 10 to depend from claim 5, or introduce new elements into the claims.  For examining purposes, this claim is interpreted as being directed to the “drive device according to claim 5, wherein”.
This claim further includes the limitation “wherein the (brake) safety input circuit is a”.  However it is unclear whether applicants intend to reference the brake safety input circuit introduced in claim 5, or the safety input circuit introduced in claim 1, or both.  Further, there is a lack of antecedent basis for “the brake safety input circuit” or “the safety input circuit” as the claims previously describe two of each.  It is unclear whether applicants intend to reference the two brake safety input circuits, the two safety input circuits, a single brake safety input circuit, or a single safety input circuit.  For examining purposes, this limitation is interpreted as stating “wherein at least one of the two brake safety input circuits is a”.  
Claim 14 includes the limitation “connected with each of the (brake) safety input circuits”.  However it is unclear whether applicants intend to reference the brake safety input circuit introduced in claim 5, or the safety input circuit introduced in claim 1, or both.  For examining purposes, this limitation is interpreted as stating “connected with each of the safety input circuits”.
Claim 15 includes the limitation “wherein the elevator safety circuit has for each safety function two”.  However there is a lack of antecedent basis for multiple “safety functions”.  It is unclear which different safety functions applicants intend to reference.  For examining purposes, this limitation is interpreted as stating “wherein the elevator safety circuit has two”.
This claim is also directed to the “elevator according to claim 14, wherein”, and further includes limitations pertaining to the “brake drop-out circuit”.  However there is a lack of antecedent basis for “the brake drop-out circuit” as this element was introduced in claim 5. It is unclear whether applicants intend claim 15 to depend from claim 5, or introduce new elements into the claims.  For examining purposes, this claim is interpreted as being directed to the “drive device according to claim 5, wherein”.
Claim 17 includes the limitation “disconnect the brake drive from the elevator motor brake”.  However there is a lack of antecedent basis for “the elevator motor brake” as the claims previously describe at least one elevator motor brake.  It is unclear whether applicants intend to reference the at least one elevator motor brake, or further limit the at least one elevator motor brake to a single elevator motor brake.  For examining purposes, this limitation is interpreted as stating “disconnect the brake drive from the at least one elevator motor brake”.  
Claims 4-9, 11-13 and 18-20 depend from at least claim 1 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 14-20 are rejected under 35 U.S.C. 103 as being obvious over Kattainen et al. (WO 2013/0178874 A1).
Claim 1: Kattainen et al. discloses a drive device of an elevator shown in Fig. 1 to comprise a frequency converter (1) connected to a public AC supply network (25) and 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the drive prevention circuit to comprise a second safety input circuit including a second PNP transistor and contact to receive a second safety signal from the electronic supervision unit, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second safety input circuit to be in parallel with the re Japikse, 86 USPQ 70. Doing so would “ensure that the electricity supply to the drive prevention [circuit] disconnects, and that the passage of control pulses to selected control poles of the switches of the motor bridge … ceases, when the safety signal is disconnected” as taught in Kattainen et al. (page 5 lines 19-22).
Claim 2: Kattainen et al. discloses a drive device where the drive prevention circuit includes two parallel safety input circuits, as stated above.  The two safety input circuits are connected to a shut-down circuit (electronic supervision unit) of the drive prevention circuit, which monitors the safety input circuits (page 7 lines 21-23).
Claim 3: Kattainen et al. discloses a drive device as stated above, where the shut-down circuit is configured to disconnect the connection between the control circuit and the motor bridge (page 17 lines 9-13).
Claims 4, 18 and 19: Kattainen et al. discloses a drive device where the drive prevention circuit includes two parallel safety input circuits for obtaining two safety signals respectively, as stated above.  Two separate signal communication channels then would be arranged in parallel between the elevator safety circuit and the two safety input circuits, whereby one signal communication channel is connected to one of the safety input circuits, respectively.
Claims 5 and 20: Kattainen et al. discloses a drive device as stated above, shown in Fig. 1 to include a brake drive (brake controller 7) connected to elevator motor brakes (9), where the brake drive is connected to a brake controller (brake control circuit 11) via a brake drop-out circuit (brake drop-out logic 16). The brake drop-out circuit has 
However Kattainen et al. teaches two safety input circuits including contacts (14) to be connected in series in a drive prevention logic (15) (page 17 lines 13-15).
Given the teachings of Kattainen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the brake drop-out circuit to comprise a second brake safety input circuit in series with contact of the first brake safety input circuit, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would “ensure the reliability of disconnection” as taught in Kattainen et al. (page 17 lines 13-16).
Claims 6 and 7: Kattainen et al. discloses a drive device where the brake drop-out circuit includes two brake safety input circuits, as stated above.  The two brake safety input circuits are connected to a shut-down circuit (electronic supervision unit) of the brake drop-out circuit, which monitors the safety input circuits (page 7 lines 21-23).
Claim 8: Kattainen et al. discloses a drive device where a brake drive is connected to a brake controller via a brake drop-out circuit, as stated above.  The brake drive is further disclosed to have solid state switches (page 4 lines 5-7).  Therefore the brake drive is a solid state brake drive.   This reference fails to disclose a second solid 
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second solid state brake drive connected to a corresponding separate brake controller via a separate brake dropout circuit, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Doing so would allow independent operation and control of separate elevator cars within the same building.
Claim 10: Kattainen et al. discloses a drive device as stated above, where the brake safety input circuits are disclosed to be an isolator arranged in a control line (page 5 lines 14-17) of the brake drive as a digital or optical isolator (page 5 line 26 through page 6 line 2). The brake drive is further disclosed to have solid state switches (page 4 lines 5-7).
Claim 14: Kattainen et al. discloses a drive device which includes two parallel safety input circuits for obtaining two safety signals respectively, as stated above. Therefore the elevator safety circuit has a safety signal output from safety signal connected with each of the safety input circuits. The drive device is included as part of an elevator comprising an elevator motor for moving an elevator car, and an elevator motor brake (page 2 lines 11-13).
Claim 15: Kattainen et al. discloses a drive device where the drive prevention circuit includes two parallel safety input circuits for obtaining two safety signals respectively, as stated above.  The elevator safety circuit then includes two independent 
Claim 16: Kattainen et al. discloses a drive device where the drive prevention circuit includes two parallel safety input circuits, as stated above.  The two safety input circuits are connected to a shut-down circuit (electronic supervision unit) of the drive prevention circuit, which monitors the safety input circuits (page 7 lines 21-23).  The shut-down circuit is configured to disconnect the connection between the control circuit and the motor bridge (page 17 lines 9-13).
Claim 17: Kattainen et al. discloses a drive device where the shut-down circuit monitors the safety input circuits, and the two safety input circuits are in parallel, as stated above.  The shut-down circuit further disconnects the brake drive from the elevator motor brake dependent on output signals of both safety input circuits (page 18 lines 15-18).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (WO 2013/0178874 A1) in view of Schroeder-Brumloop et al. (US 8,631,908 B2).
Claim 9: Kattainen et al. discloses a drive device as stated above, but fails to disclose safety signals to be 24V DC signals.
However Schroeder-Brumloop et al. teaches a drive device of an elevator, where safety signals used for an elevator safety chain are typically 24V DC (column 2 lines 63-67).
Given the teachings of Schroeder-Brumloop et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device disclosed in Kattainen et al. with providing safety signals to be .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (WO 2013/0178874 A1) in view of Toutaoui (US 2017/0349398 A1).
Claim 11: Kattainen et al. discloses a drive device as stated above, but fails to disclose the shut-down circuit to comprise a fault memory.
However Toutaoui teaches a drive device of an elevator, where a shut-down circuit (remote diagnostic system 40) includes a memory (storage unit 44) (page 2 ¶ [0038]-[0039]) for storing failure diagnosis (page 2 ¶ [0048]).  Therefore said memory is a fault memory.
Given the teachings of Toutaoui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive device disclosed in Kattainen et al. with providing the shut-down circuit to comprise a fault memory.  Doing so would allow “failures or malfunctions [to be] identified … [and] failure messages including the respective failure diagnosis [to be] transmitted and stored“ as taught in Toutaoui (page 2 ¶ [0048]) and further “decided whether the detected problem can be overcome by the elevator himself … [or] a mechanic is [to be] instructed to visit the elevator side” (page 3 ¶ [0058]-[0060]).  
Claim 12: Kattainen et al. modified by Toutaoui discloses a drive device as stated above, where the shut-down circuit is shown in Toutaoui to include a diagnosis circuit for the function of the safety input circuits (page 2 ¶ [0038]).
Claim 13: Kattainen et al. modified by Toutaoui discloses a drive device as stated above, where at least one specific action is shown in Toutaoui to be performed based on stored information from the fault memory (page 2  ¶ [0039]).  Therefore the fault memory is configured to be connected to a reading device for reading the stored information, as is recognized in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             February 11, 2022